UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6743


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE FRENO PRICE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:06-cr-00048-jlk-1)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Freno Price, Appellant Pro Se.  Ronald Andrew Bassford,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Willie Freno Price appeals the district court’s order

denying relief on his second motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).        We find no

reversible error and we thus affirm for the reasons stated by

the district court.   United States v. Price, No. 4:06-cr-00048-

jlk-1 (W.D. Va. Apr. 6, 2008).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 2